 
PROMISSORY NOTE




$21,000                                                                            Dated
February 2, 2010




FOR VALUE RECEIVED, the undersigned promises to pay to the order of Greentree
Financial Group, Inc. (the “Holder”), the sum of TWENTY ONE THOUSAND AND NO/00
($21,000) DOLLARS to pay off existing debt for services rendered in assistance
with a reverse merger transaction and previously performed SEC compliance 10-K,
10-Q and Edgarization services for Exercise for Life Systems, Inc., with an
interest rate of 10%, payable six months from the date of execution hereof.


THE TOTAL OF TWENTY ONE THOUSAND AND NO/00 ($21,000) DOLLARS, PLUS ACCRUED
INTEREST, WILL BE PAID, AUGUST 2, 2011. This note may be converted into common
stock at par value at any time at the discretion of the Holder.


IN WITNESS WHEREOF, the Maker has caused this note to be executed by its duly
authorized officer on this 2nd day of February, 2010.


MAKER
Exercise of Life Systems, Inc.




By:/s/ Adam Slazer
Adam Slazer
President